SCHWARTZ, Chief Judge.
We find nothing in the terms of the lease, the conduct of parties, or otherwise to support the claim that the lessee of a warehouse had any duty to make the roof of the building reasonably safe for persons hired by the landlord-owner to repair it. See Publix Super Markets, Inc. v. Jeffery, 650 So.2d 122 (Fla. 3d DCA 1995); Federated Dep’t Stores, Inc. v. Doe, 454 So.2d 10 (Fla. 3d DCA 1984); 1 H.J. Tiffany, The Law of Real Property § 109 at 172 (3d ed. 1939) (“As to parts of the building which are not open to the use of tenants, such as the roof of an apartment or office building, the landlord must exercise diligence to prevent any dangerous condition therein_”); 3 G. Thompson, Commentaries on the Modern Law of Real Property § 1085 at 297 (1980 Repl. ed.); 49 Am.Jur.2d Landlord and Tenant § 633 (1985); cf. Levy v. Home Depot, Inc., 518 So.2d 941 (Fla. 3d DCA 1987). Accordingly, the summary judgments entered below for the tenant are affirmed.